Title: To Thomas Jefferson from Pierre Chouteau, 14 November 1807
From: Chouteau, Pierre
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            St Louis le 14. novembre 1807.
                        
                        Je suis arrivé il y a quelques Jours de chez les ozages, le but de ce voyage etoit de m’informer par moimême
                            des veritables dispositions des Nations Indiennes qui nous avoisinent & En même Temp d’empecher les ozages de se trouver
                            a un Grand Conseil de plusieurs Nations ou ils ont étés sollicités vivement de se Trouver par les nations Ayouas & Saks;
                            la premiere nuit de mon arrivée, un parti de Potouwatamy est Venu frapper Jusque dans le Village des Ozages et dans la
                            Loge qui Touchoit celle ou J’etois; il y a eu deux chefs de Guerre Ozages Tués & une femme mortellement blessée, ce
                            malheureux Evenement a indisposé beaucoup les sauvages contre moi, ils m’ont Reproché que par la parole de leur Grand pere
                            d’Amerique ils restoient en paix chez eux & que pourtant ils Etoient tous les ans frappés plusieurs fois par les nations
                            Indienne qui resident dans le sein même des Etats Unis. Je suis Enfin parvenu a appaiser les plus Raisonables de la Nation
                            au moyen de present que J’ai fait aux parents des morts & Je les ai detournés de se rendre a la Riviere a la mine ou doit
                            se Tenir ce Grand Conseil, ils sont même partis pour aller faire leur chasse d’hiver sur une branche de la Riviere des
                            Arkansas.—le malheureux Evenement qui a forcé Monsr. Prayor & mon fils de Revenir a St Louis me confirme Encore dans
                            l’Opinion ou je suis depuis long tems que les nations sauvages sont presque toutes influencées par les traiteurs, ou le
                            gouvernement Anglois qui ont un bien grand interêt a empecher une frequentes communication entre les Americains & les
                            Nations du haut missoury, la Nation Ricaras Etant une de celles qui a le plus de frequentations et de commerce avec les
                            poste Anglois Etablis sur la Riviere Rouge; il ne m’appartient point de songer d’Avance aux moyens que vous Jugerez a
                            propos d’Employer pour Reconduire le chef Mandane dans sa Nation, mais quelqu’ils soyent si Je puis Contribuer a leur
                            reussite En quelque maniere que ce soit, Je vous prie d’être assuré que Je mettrai la plus grande Exactitude dans
                            l’exécution des ordres du Gouvernement & m’Estimeray heureux si Je puis lui être utile; cy joint est une lettre du chef
                            les cheveux blancs qu’il m’a fait parvenir depuis mon Retour de chez lui.
                        Monsr. Simmons Est chargé de vous presenter de ma part deux Robes de Bœuf sauvages & une grande cruillere de
                            Corne que Je vous prie de vouloir bien accepter. 
                  J’ai l’honneur d’être avec un Profond Respect Monsieur Votre très humble
                            & très obeissant serviteur
                        
                            Pre. Chouteau
                            
                        
                    